Case 2:19-cv-O80Rfrad Win TAS MsTRer dM, CeNTRAG DSTRWEOF FagdoamAs Page ID #:26
CIVIL COVER SHEET

I. (a) PLAINTIFFS ( Check box if you are representing yourself [_] ) DEFENDANTS

 

( Check box if you are representing yourself C] )

SEAN DABIR, individually, and on behalf of all others similarly situated MCDONALD'S COPRORATION; and DOES 1 - 10, inclusive,

 

(b) County of Residence of First Listed Plaintiff Los Angeles
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

 

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Law Offices of Todd M. Friedman, P.C., 21550 Oxnard 5t., Suite 780
Woodland Hills, CA 91367; (323) 306-4234

 

 

Il. BASIS OF JURISDICTION (Place an X in one box only.) III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
. PTF DEF 1 PTF DEF
1. U.S. Government 3. Federal Question (U.S. Citizen of This State J 1 [1 [ncorporated or Principal Place =] 4 [] 4
Plaintiff Government Not a Party) of Business in this State
Citizen of Another State ["] 2. [_] 2 Incorporated and Principal Place [15 —)5
of Business in Another State

2.U.S. Government 4. Diversity (Indicate Citizenship —|Citizen or Subject of a . .

Foreign Nation 6 6
Defendant of Parties in Item III) Foreign Country Os 03 9 O U

 

 

IV. ORIGIN (Place an X in one box only.)

1. Original O 2. Removed from O 3. Remanded from O 4, Reinstated or a 5. Transferred from Another oO oN
Proceeding State Court Appellate Court Reopened District (Specify) Litigation

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [ ] No

CLASS ACTION under F.R.Cv.P. 23: [x]Yes [_]No MONEY DEMANDED IN COMPLAINT: $ 5,000,000.00
VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)

(Check "Yes" only if demanded in complaint.)

 

Cal.Civ.Code §§ 1750, et seq., Cal.Bus. & Prof.Code §§ 17200, §§ 17500; Violation of the Consumer Legal Remedies Act, Unfair Competition Law, False Advertising Law

 

VII. NATURE OF SUIT (Place an X in one box only).

 

 

[OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
(CJ 375 False Claims Act [_] 110 Insurance L_] 240 Torts to Land oO ne Naturalization Habeas Corpus: (J 820 Copyrights
ication
oO 400 State [-] 120 Marine [245 Tort Product PP [_] 463 Alien Detainee {_] 830 Patent
Reapportionment Liability 465 Other OC 510 Motions to Vacate
(J 410 Antitrust [_] 130 Miller Act [] 290 All Other Real LI Immigration Actions Sentence [_] 840 Trademark
i Property TORTS [_] 530 General SOCIAL SECURITY
i 140 Negotiable
LJ 430 pans and Banking CI instrument PERSONAL INJURY PERSONAL PROPERTY |[_] 535 Death Penalty TL] 861 HIA (1395ff)
450 Commerce,
150 Recovery of 370 Other Fraud Other:
O Rates/Ete. CO Overpayment & |[_] 310 Airplane x ; L] 862 Black Lung (923)
(J 460 Deportation Enforcement of Fy 215 Airplane (1) 371 Truth in Lending }|[7] 540 Mandamus/Other |[[] 863 DIWC/DIWW (405 (g))
oO 470 Racketeer Influ- vegment Product Liability im 380 Other Personal |[_] 550 Civil Rights [_] 864 SSID Title XVI
enced & Corrupt Org. 151 Medicare Act 320 Assault, Libel & Property Damage . ae
p 9 O L] Slander 555 Prison Condition oO 865 RSI (405 (g))
{-] 480 Consumer Credit 152 Recovery of 330 Fed. Employers’ |] 385 Property Damage 560 Civil Detainee
490 Cable/Sat TV C] Defaulted Student C] Liability ploy’ Product Liability Conditions of FEDERAL TAX SUITS
O able/Sat Loan (Excl. Vet.) C340 Mar BANKRUPTCY Confinement 870 Taxes (U.S. Plaintiff or
ve arine 2
OJ 850 d securities! Com- 153 Recovery of 345 Marine Product |[7] 422 Appeal 28 FORFEITURE/PENALTY |[_] Defendant)
modities/Exchange [] Overpaymentof |] Liability USC 158 625 Drug Related Oo 871 IRS-Third Party 26 USC
oO 890 Other Statutory Vet. Benefits ; 423 Withdrawal 28 CL Seizure of Property 21 7609
Actions IE) 350MotorVehicle [LI Ysc 157 USC 881
oO 160 Stockholders 355 Motor Vehicl [1] 690 0ther
891 Agricultural Act Suits otor Vehicle CIVIL RIGHTS
O ges “aes O Product Liability —
Oo 893 Environmental O 190 Other UI 360 Other Personal [] 440 Other Civil Rights LABOR
Matters Contract inj . 710 Fair Labor Standards
njury [_] 441 Voting C-]
| ied Freedom of Info. oO 195 Contract oO 362 Personal Injury- 442 Empl Act
c Product Liability Med Malpratice O mployment Oo re Labor/Mgmt.
896 Arbitrati . iurve 443 Housing/ elations
2 ere L] 196 Franchise C] Product Labi. — Accommodations [_] 740 Railway Labor Act
899 Admin. Procedures See 367 Health Care/ 445 American with 751 Family and Medical
[J Act/Review of Appeal of [J 210Land [[] Pharmaceutical L Disabilities- C1 leave Rete
Agency Decision Condemnation Personal Injury Employment
(J 220 Foreclosure Product Liability 446 American with |[ 790 Other Labor
950 Constitutionality of 368 Asbestos C1 pisabilities-Other Litigation
O State Statutes y TC 230 Rent Lease& |[] Personal Injury [1] 448 Education oO 791 Employee Ret. Inc.
Ejectment Product Liability Security Act

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR OFFICE USE ONLY:

Case Number:

 

CV-71 (10/14)

CIVIL COVER SHEET

Page 1 of 3
Case 2:19-cv-O80Qfrad Ota vAE ister Cem, CENTRAG DSARAEOF FagmeMAS Page ID #:27

CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?
[x] No

[] Yes

If "no," skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD |S:

 

 

 

[J Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[_] Orange Southern
[_] Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes [x] No

If "no," skip to Question C. If "yes," answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

=>

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter “Southern” in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

=>

O

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes [x] No

If "no," skip to Question D. If "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

=>

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

=>

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

 

O

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

QUESTION D: Location of plaintiffs and defendants?

A. B. Cc
Riverside or San Los Angeles, Ventura,
Orange County Bernardino County | Santa Barbara, or San

Luis Obispo County

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

LO

LO

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

 

O

L L

 

 

 

 

D.1. Is there at least one answer in Column A?

[_] Yes

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If "no," go to question D2 to the right.

[X] No

=>

D.2. Is there at least one answer in Column B?

[] Yes No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B, C, or D above: mz,

 

WESTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[] Yes No

 

CV-71 (10/14)

CIVIL COVER SHEET

Page 2 of 3

 
Case 2:19-cv-O80Nfrab Ota vAE DisTRer een, CENTRAG NSARAEOF FagmRMAS Page ID #:28

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [_] ¥ES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

NO [] Yes

 

Civil cases are related when they (check all that apply):

LJ A. Arise from the same or a closely related transaction, happening, or event;

[_] 8. Call for determination of the same or substantially related or similar questions of law and fact; or

[| C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

| A. Arise from the same or a closely related transaction, happening, or event;

[_] 8. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /s/Todd M. Friedman DATE: 9/16/18

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation
861 HIA
862 BL
863 DIWC
863 DIWW
864 SSID
865 RSI

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (10/14)

CIVIL COVER SHEET Page 3 of 3
